DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 40, of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 1, 22 – 23, 25 – 27, 29 – 30, 34, 37 – 38 and 40 as being unpatentable over Wilfong et al (U.S. Patent No. 5,470,526) in view of Cleveland et al (U.S. Patent Application Publication No. 2007/0184220 A1), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claim 2 as being unpatentable over Wilfong et al (U.S. Patent No. 5,470,526) in view of Cleveland et al (U.S. Patent Application Publication No. 2007/0184220 A1) and further in view of Morishita (U.S. Patent Application Publication No. 2014/0171559 A1), of record on page 2 of the previous Action, is withdrawn.

4.           The 35 U.S.C. 103(a) rejection of Claim 3 as being unpatentable over Wilfong et al (U.S. Patent No. 5,470,526) in view of Cleveland et al (U.S. Patent Application Publication No. 2007/0184220 A1) and further in view of Mallen et al (U.S. Patent No. 6,346,596 B1), of record on page 2 of the previous Action, is withdrawn.

5.          The 35 U.S.C. 103(a) rejection of Claims 4 and 24 as being unpatentable over Wilfong et al (U.S. Patent No. 5,470,526) in view of Cleveland et al (U.S. Patent Application 

6.	The 35 U.S.C. 103(a) rejection of Claims 6, 31 and 33 as being unpatentable over Wilfong et al (U.S. Patent No. 5,470,526) in view of Cleveland et al (U.S. Patent Application Publication No. 2007/0184220 A1) and further in view of Obuchi et al (U.S. Patent No. 6,417,294 B1), of record on page 2 of the previous Action, is withdrawn.

7.          The 35 U.S.C. 103(a) rejection of Claim 21 as being unpatentable over Wilfong et al (U.S. Patent No. 5,470,526) in view of Cleveland et al (U.S. Patent Application Publication No. 2007/0184220 A1) and further in view of Nakajima et al (U.S. Patent No. 6,346,596 B1), of record on page 2 of the previous Action, is withdrawn.

8.           The 35 U.S.C. 103(a) rejection of Claim 39 as being unpatentable over Wilfong et al (U.S. Patent No. 5,470,526) in view of Cleveland et al (U.S. Patent Application Publication No. 2007/0184220 A1) and further in view of Inoue (WO 2015041135; A1 U.S. Patent No. 10,358,550 B2 is used as English translation), of record on page 2 of the previous Action, is withdrawn.

9.	The 35 U.S.C. 103(a) rejection of Claims 1 – 2, 28 and 36 as being unpatentable over Khemani et al (U.S. Patent Application Publication No. 2003/0166748 A1) as evidenced by Cleveland et al (U.S. Patent Application Publication No. 2007/0184220 A1) and Huang (U.S. Patent Application Publication No. 2010/0181372 A1), of record on page 2 of the previous Action, is withdrawn.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A detailed crystallization method, or other method, that provides poly(lactic acid) material having the claimed heat deflection temperature is not disclosed in the original specification.

Claim Rejections – 35 USC § 103
12.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 

13. 	Claims 1, 22 – 23, 25 – 27, 29 – 30, 34, 37 – 38 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilfong et al (U.S. Patent No. 5,470,526) in view of Jeong et al (U.S. Patent Application Publication No. 2014/0066565 A1) and Cleveland et al (U.S. Patent Application Publication No. 2007/0184220 A1).
With regard to Claims 1, 29 and 40, Wilfong et al disclose compostable material that is a structure (column 1, line 20) comprising a barrier such as EVOH contacted on both sides by  polypropylene and adhesive layers between the EVOH and layers of polypropylene (column 12, lines 15 - 28); the two adhesive layers are therefore bonding layers made of the same material, and the EVOH is an internal barrier layer that is an oxygen barrier and the polypropylene layers are external layers that are exterior surfaces of the material and the bonding layers are each directly coupled to the internal layer and an external layer; the external layers also comprise 5 – 25 weight percent poly(lactic acid) and conventional additives (column 8, lines 14 – 40). Wilfong et al fail to disclose a poly(lactic acid) material having a heat deflection temperature of 150 to 250 degrees Fahrenheit and external layers comprising compostable polymeric material in the amount of 90 – 97% by weight.
Jeong et al teach an article (products; paragraph 0065) comprising a blend of polypropylene and poly(lactic acid) having a heat deflection temperature of 90 degrees Celsius or more (paragraph 0038) and 97 degrees Celsius in an example (Table 2) for the purpose of obtaining excellent mechanical properties (paragraph 0065).
It therefore would have been obvious for one of ordinary skill in the art to provide for a blend of polypropylene and poly(lactic acid), therefore a poly(lactic acid) material, having a heat 
Cleveland et al teach the addition of 5 to 20% by weight of conventional additives to poly(lactic acid) for the purpose of reducing cost (PLA; paragraph 0058).
It therefore would have been obvious for one of ordinary skill in the art to provide for 5 to 20% by weight of conventional additives in order to reduce cost as taught by Cleveland et al. 80 to 95% by weight compostable material would therefore be obtained. Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 22, the barrier layer disclosed by Wilfong et al is alternatively PVOH (column 11, lines 23 – 35). As PVOH is disclosed, it would have been obvious to provide for PVOH that is amorphous, or alternatively PVOH that is crystalline.
With regard to Claim 23, as PVOH is disclosed, a water – soluble material is disclosed.
With regard to Claims 25 – 26, a material comprising at least 97% by weight compostable materials is therefore disclosed.
With regard to Claim 27, the compostable polymeric material disclosed by Wilfong et al is alternatively polyhydroxyalkanoate (column 8, lines 14 – 19).
With regard to Claim 30, a blend of poly(vinyl acetate), therefore vinyl acetate homopolymer and polypropylene is disclosed by Wilfong et al (column 6, lines 49 - 60). The vinyl acetate copolymer is therefore an impact modifier of the polypropylene.

With regard to Claims 37 – 38, the claimed aspect of being ‘extruded’ is a product – by –process limitation and is therefore given little patentable weight. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.


14.        Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilfong et al (U.S. Patent No. 5,470,526) in view of Jeong et al (U.S. Patent Application Publication No. 2014/0066565 A1) and  Cleveland et al (U.S. Patent Application Publication No. 2007/0184220 A1) and further in view of Mallen et al (U.S. Patent No. 6,346,596 B1).
              Wilfong et al, Jeong et al and Cleveland et al disclose a material as discussed above. With regard to Claim 3, Wilfong et al, Jeong et al and Cleveland et al fail to disclose a barrier material that is polyglutamic acid.
               Mallen et al teach a gas barrier (column 2, lines 42 – 48) comprising polyglutamic acid (polymer comprising hydroxyl glutamic acid, therefore a copolymer of substituted polyglutamic acid; column 7, lines 9 - 41) for the purpose of obtaining a gas barrier having a low gas permeability relative to other plastic packaging materials (column 12, lines 31 – 41).
               It therefore would have been obvious for one of ordinary skill in the art to provide for a barrier material that is polyglutamic acid in order to obtain a gas barrier having a low gas permeability relative to other plastic packaging materials as taught by Mallen et al.

s 4 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilfong et al (U.S. Patent No. 5,470,526) in view of Jeong et al (U.S. Patent Application Publication No. 2014/0066565 A1) and Cleveland et al (U.S. Patent Application Publication No. 2007/0184220 A1) and further in view of DE 202010005911 U1 (English Abstract).
         Wilfong et al, Jeong et al and Cleveland et al disclose a material as discussed above. With regard to Claim 4, Wilfong et al, Jeong et al and Cleveland et al fail to disclose a barrier material that is ethylene vinyl alcohol.
          DE 202010005911 U1 teaches packaging comprising biodegradable ethylene vinyl alcohol (Equivalent Abstracts) for the purpose of obtaining packaging comprising a lid (Use).
           It therefore would have been obvious for one of ordinary skill in the art to provide for ethylene vinyl alcohol in order to obtain packaging comprising a lid as taught by DE 202010005911U1
              With regard to Claim 24, the claimed oxygen transmission rate would therefore be obtained.

16.        Claims 6, 31 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilfong et al (U.S. Patent No. 5,470,526) in view of Jeong et al (U.S. Patent Application Publication No. 2014/0066565 A1) and Cleveland et al (U.S. Patent Application Publication No. 2007/0184220 A1) and further in view of Obuchi et al (U.S. Patent No. 6,417,294 Bl).
               Wilfong et al, Jeong et al and Cleveland et al disclose a material as discussed above. With regard to Claim 6, Wilfong et al, Jeong et al and Cleveland et al fail to disclose external layers comprising an impact modifier and a nucleating agent.

                It therefore would have been obvious for one of ordinary skill in the art to provide for an impact modifier and a nucleating agent in order to obtain a polyester that is transparent and thermally resistant as taught by Obuchi et al.
               With regard to Claim 31, the nucleating agent is ethylene bis stearamide (column 10, line 33 of Obuchi et al).
                 With regard to Claim 33, the amount of nucleating agent is 0.1 to 10 parts by weight (column 6, lines 43 – 48 of Obuchi et al). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

17.             Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilfong et al (U.S. Patent No. 5,470,526) in view of Jeong et al (U.S. Patent Application Publication No. 2014/0066565 A1) and Cleveland et al (U.S. Patent Application Publication No. 2007/0184220 Al) and further in view of Nakajima et al (U.S. Patent No. 6,346,596 B1).
                    Wilfong et al, Jeong et al and Cleveland et al disclose a material as discussed above. Wilfong et al, Jeong et al and Cleveland et al fail to disclose a barrier material that is polyglycolic acid.

                      It therefore would have been obvious for one of ordinary skill in the art to provide for a barrier material that is polyglycolic acid in order to obtain a gas barrier having heat resistance, transparency and durability as taught by Nakajima et al.

18.          Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilfong et al (U.S. Patent No. 5,470,526) in view of Jeong et al (U.S. Patent Application Publication No. 2014/0066565 A1) and Cleveland et al (U.S. Patent Application Publication No. 2007/0184220 Al) and further in view of Inoue (WO 2015041135; A1 U.S. Patent No. 10,358,550 B2 is used as English translation).
                 Wilfong et al, Jeong et al and Cleveland et al disclose a material as discussed above. Wilfong et al, Jeong et al and Cleveland et al fail to disclose exterior layers that are about 67% to about 97% by weight of the material.
                 Inoue teaches a film comprising the layer structure of Wilfong et al in an example and exterior layers that are 92.4% of the thickness of the film (column 13, lines 10 – 40) and adhesive layers comprising maleic anhydride modified polyolefin (column 9, lines 13 – 26) for the purpose of obtaining a container for oil and fat food (column 12, lines 30 – 47).
                  It therefore would have been obvious for one of ordinary skill in the art to provide for a film comprising the layer structure of Wilfong et al and exterior layers that are 92.4% of the thickness of the film, therefore exterior layers that are about 67% to about 97% by weight of the material, in order to provide a container for oil and fat food as taught by Inoue.
. 

19. 	Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wilfong et al (U.S. Patent No. 5,470,526) in view of Jeong et al (U.S. Patent Application Publication No. 2014/0066565 A1) and Cleveland et al (U.S. Patent Application Publication No. 2007/0184220 Al) and Khemani et al (U.S. Patent Application Publication No. 2003/0166748 A1).
Wilfong et al, Jeong et al and Cleveland et al disclose compostable material as discussed above. Wilfong et al, Jeong et al and Cleveland et al do not disclose that the poly(lactic acid) is crystalline. 
Khemani et al teach a film or sheet (paragraph 0050) comprising poly(lactic acid) that is crystalline (paragraph 0059) for the purpose of obtaining improved strength and processability (paragraph 0048).
It therefore would have been obvious for one of ordinary skill in the art to provide for poly(lactic acid) that is crystalline in order to obtain improved strength and processability as taught by Khemani et al. However, the claimed aspect of a ‘process of crystallizing’ is directed to a product – by – process. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.

ANSWERS TO APPLICANT’S ARGUMENTS
20.        Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The .

21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782